      Case 2:20-cv-00274-ECM-WC Document 13 Filed 06/05/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

JAMES R. NEKVASIL, JR.,                      )
Reg. No. 04317-027,                          )
                                             )
      Plaintiff,                             )
                                             )
      v.                                     )     Civil Action No.
                                             )     2:20cv274-ECM
                                             )
FEDERAL BUREAU OF PRISONS,                   )
                                             )
      Defendant.                             )

                              ORDER ON MOTION

      Plaintiff James R. Nekvasil, Jr. has filed a document that contains what this

court construes to be a motion for multiple prisoners (federal inmates at Montgomery

FPC) to proceed in this single cause of action as plaintiffs. Doc. No. 6. The Prison

Litigation Reform Act of 1996 requires “each individual prisoner to pay the full

amount of the required [filing] fee.” Hubbard v. Haley, et al., 262 F.3d 1194, 1195

(11th Cir. 2001). Consequently, multiple prisoners may not join their claims in a

single cause of action. Id.

      Accordingly, it is ORDERED that the motion for multiple prisoners to

proceed in this single cause of action as plaintiffs (Doc. No. 6) be and is hereby

DENIED.
      Case 2:20-cv-00274-ECM-WC Document 13 Filed 06/05/20 Page 2 of 2




      The court notes that any federal inmate at FPC Montgomery who wishes to

challenge the constitutionality of actions taken by BOP personnel in implementing

the directives set forth by the Attorney General of the United States regarding how

to evaluate inmates for possible release under the Coronavirus Aid, Relief, and

Economic Security Act of 2020 (“CARES Act”) should file a separate action

including either the $400.00 filing/administrative fees or an appropriate application

for leave to proceed in forma pauperis accompanied by relevant financial

information from the inmate account clerk at Montgomery FPC.

      DONE this 5th day of June, 2020.


                    /s/ Wallace Capel, Jr.
                   WALLACE CAPEL, JR.
                   CHIEF UNITED STATES MAGISTRATE JUDGE




                                          2
